Citation Nr: 0002738
Decision Date: 02/03/00	Archive Date: 09/08/00

DOCKET NO. 98-16 444               DATE FEB 03, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an increased rating for residuals of a gunshot
wound of the left thigh, Muscle Group XIV, with healed fracture of
the distal femur, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for multiple sclerosis with
weakness of the lower extremities and a history of optic neuritis
of the left eye and dysarthria, currently evaluated as 30 percent
disabling.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESSES AT HEARING ON APPEAL

Appellant and his mother 

ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel

INTRODUCTION

The veteran served on active duty from January 1990 to September
1997.

This matter comes before the Board of Veterans' Appeals
(hereinafter the Board) on appeal from an April 1998 rating
decision by the Department of Veterans Affairs (VA), Regional
Office (RO) located in Montgomery, Alabama. The determination, in
pertinent part, granted service connection for residuals of a
gunshot wound of the left thigh, Muscle Group XIV, with healed
fracture of the distal femur and assigned a schedular 10 percent
rating for the veteran's left thigh disability. That determination
also granted service connection for multiple sclerosis with
weakness of the lower extremities and a history of optic neuritis
of the left eye and dysarthria and assigned a schedular 30 percent
rating for the veteran's neurological disorder. The veteran
perfected a timely appeal to both of these issues.

A hearing was held before a member of the Board sitting at the
Montgomery, Alabama, RO in August 1999. The member of the Board who
held the hearing is making the decision in this case and is the
signatory to this decision.

In August 1999 the veteran raised the issue of entitlement to
special monthly pension based on aid and attendance or on being
housebound by the submission of additional medical evidence. The
evidence and hearing testimony also raise the issues of service
connection for depression on a secondary basis and a total rating
for compensation based on individual unemployability. These issues
have not been procedurally developed for appellate purposes, and
are not properly before the Board at this time. These issues are
referred to the RO for appropriate actions.

- 2 - 

REMAND

The veteran's contentions regarding the increase in severity of his
service- connected disabilities constitute plausible or well-
grounded claims. Proscelle v. Derwinski, 2 Vet.App, 629 (1992).
Once it has been determined that a claim is well grounded, VA has
a statutory duty to assist the veteran in the development of
evidence pertinent to his claim. 38 U.S.C.A. 5107 (West 1991).

38 C.F.R. Part IV provides that multiple sclerosis will be rated,
at a minimum, as 30 percent disabling. 38 C.F.R. 4.124a, Diagnostic
Code 8018 (1999). Multiple sclerosis and its residuals may be rated
up to 100 percent disabling in proportion to the impairment of
motor, sensory, or mental function. 38 C.F.R. 4.124a (1999).
Symptomatology will be referred to the appropriate bodily system as
identified in 38 C.F.R. Part IV.

In July 1998, the veteran was given a VA examination. At that time,
the diagnosis was multiple sclerosis secondary progressive, which
was considered consistent with demyelinating disease. In
conjunction with and subsequent to the August 1999 hearing before
a member of the Board, the veteran submitted private medical
evidence, which indicates that the multiple sclerosis may have
increased in severity.

The Unites States Court of Appeals for Veterans Claims (Court) has
held that the duty of the VA to assist veterans in the development
of facts pertinent to their claims includes obtaining a report of
an adequate VA examination. See Littke v. Derwinski, 1 Vet. App. 90
(1990).

Regarding the residuals of the gunshot wound to the left thigh, the
service medical records reflect that the veteran was hospitalized
in May 1992 following a gunshot wound to the left thigh. However,
these initial treatment records are not on file. In view of the
nature of the disability involved, the Board is of the opinion that
these treatment records should be obtained.

Accordingly, the case is REMANDED to the RO for the following
action:

- 3 -


1. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA and private
medical records pertaining to current treatment of his service
connected disabilities, to include the records from Dr. McCutcheon.
The RO should then obtain all records, which are not on file. The
RO should inform the veteran that he has the opportunity to submit
additional evidence and argument in support of his claim.

2. The RO should request all treatment record covering the period
from October 1997 to the present, from the VA medical facility in
Birmingham, Alabama.

3. The RO should request the National Personnel Records Center in
St. Louis, Missouri, to conduct a search for any additional
treatment records, to include the medical records pertaining to the
veteran's hospitalization at the Naval Hospital, Portsmouth,
Virginia on May 7, 1992 for a gunshot wound to the left thigh.

4. The veteran should be afforded a VA examination by a neurologist
to determine the nature and severity of his service-connected
multiple sclerosis. All indicated special studies and any
specialized examinations should be accomplished. The claimsfolder
should be made available to and reviewed by the examiner prior to
the examination.

The report of examination should include a detailed account of all
manifestations of multiple sclerosis found to be present as well as
the ranges of motion for each extremity. The neurologist should
evaluate each of the

- 4 -

veteran's extremities with respect to all sensory and motor
impairment, and render an opinion concerning the effect of the
veteran's service-connected multiple sclerosis on his ability to
function on a daily basis. A complete rationale for any opinion
expressed should provided. 

5. A VA examination by an urologist should be performed to
determine the presence and severity of the reported neurogenic
bladder. The claimsfolder and a copy of this remand should be made
available to and reviewed by the examiner prior to the examination.
All tests deemed necessary should be performed.

6. A VA ophthalmologic evaluation should be conducted ion order to
determine the severity of the optic neuritis. All indicated tests
should be accomplished and all clinical findings should be reported
in detail. The claimsfolder should be provided to the examiner for
review prior to the examination.

7. The RO should inform the veteran of the consequences for failing
to report for the examination without good cause pursuant to 38
C.F.R. 3.655 (1999).

8. Thereafter, the issues should be readjudicated by the RO. In
readjudicating the multiple sclerosis claim, the RO should, to the
extent feasible, determine whether rating the disability according
to the body part(s) (or system(s)) affected would result in a more
favorable rating than the rating currently assigned. See 38 C.F.R.
4.124a (1998). The RO should also consider the

- 5 -

question of whether staged ratings are warranted. See Fenderson v.
West, 12 Vet. App. 119, (1999).

If the benefits sought on appeal remain denied, the veteran and his
representative should be furnished a supplemental statement of the
case, and an opportunity to respond. Thereafter, the case should be
returned to the Board for appellate consideration, if otherwise in
order.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1999).



